Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Dependent claim 15 and 13 are objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments 
The previous rejection is now withdrawn. 
The amendments are entered.
The remarks are entered.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 (US 10,696,217 B2) and in view of German Patent Pub. No.: DE102007052258B4 to Manfred that was filed in 2007.  
    PNG
    media_image1.png
    891
    748
    media_image1.png
    Greyscale

Spencer is silent but Lisseman teaches “… 1.    A driving system for automated driving with at least automated transverse guidance for a motor vehicle, the driving system comprising:” (see col. 20, line 34-col. 21, line 30)
 “an indicator for marking regions on the steering wheel,
wherein the driving system is configured to:  (see FIG. 6a to 6b where the indicator can provide a warning on the steering wheel of the risk that there is a second vehicle in the blind spot and then will provide a lighting configuration of sequenced lights in FIG. 6b)
Spencer is silent but Lisseman teaches “…establish during automated driving that the vehicle has approached an end of automated driving lying ahead such that a first proximity condition is satisfied, and (see col. 20, line 34-col. 21, line 30);

    PNG
    media_image2.png
    903
    1310
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    853
    1162
    media_image3.png
    Greyscale
Spencer is silent but Lisseman teaches “…react thereto by controlling the indicator for marking regions on the steering wheel such that a left hand and a right hand marking region are marked on the steering wheel, (see col. 18, lines 1-21) so that a driver positions his hands on the marked regions on the steering wheel for taking over a driving task. (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of 
In regard to claim 1 and claim 11, Spencer is silent but Manfred teaches “…
wherein taking over of the driving task requires the steering wheel to be touched with both hands, 
establish whether the driver touches the steering wheel with his left hand, and react thereto by 
stopping or altering the marking of the left hand marking region, and establish whether the driver ‘
touches the steering wheel with his right hand, and react thereto by stopping or altering the marking of the right hand marking region”.  (see claim 1-14 where if the user has previously touched the steering wheel and is not effected, then the steering wheel is illuminated as green; and when the driver has to take over the steering wheel flashed red; see paragraph 21 where the user touches the steering wheel and the wheel is orange indicating that the control device is ready, and when they touch it is green and deactivated in paragraph 22 and in paragraph 18 when steering has a red color and that the driver must drive himself)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Spencer with the teachings of Manfred since Manfred teaches that when 

Spencer is silent but Lisseman teaches “…2.    The driving system according to claim 1, wherein
the indicator for marking regions on the steering wheel is configured to mark a left hand and a right hand marking region on a rim of the steering wheel. (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

Spencer is silent but Lisseman teaches “…3.    The driving system according to claim 2, wherein
the indicator for marking regions comprises a visual steering wheel display. (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a);



Spencer is silent but Lisseman teaches “…4.    The driving system according to claim 3, wherein
the steering wheel display has a light-emitting band structure that is integrated in the steering wheel rim, and is annular or comprises a left hand and a right hand light emitting band. (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a);



    PNG
    media_image3.png
    853
    1162
    media_image3.png
    Greyscale
Spencer is silent but Lisseman teaches “…5.    The driving system according to claim 4, wherein the driving system is further configured to:
react to the vehicle having approached an end of automated driving lying ahead (see FIG. 14, block 1402 and a signal is provided via a warning to the light LEDS 102) such that the first proximity condition is satisfied by controlling the steering wheel display such that the light emitting band structure at the left hand and right hand marking regions of the steering wheel rim glows to mark these regions, and
control the steering wheel display such that beforehand during automated driving the light emitting band structure glows as a ring or at least glows in regions that comprise the left hand and the right hand marking region and go beyond them. (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

Claims 6 and 7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 and in view of U.S. Patent App. Pub. No.: US 20180017968 A1 to Zhu et al. that was filed in 7-14-16 (hereinafter “Zhu”) and in view of Manfred.  
    PNG
    media_image4.png
    557
    876
    media_image4.png
    Greyscale

Spencer is silent but ZHU et al. teaches “…6.    The driving system according to claim 1, wherein the driving system is further configured to:
establish whether the driver touches the steering wheel, and (see claims 1-7)
 “…react thereto by stopping or altering the marking of the two marking regions” (see col. 20, line 1 to col. 21, line 2 where the light on the steering wheel indicates that the vehicle is no longer operating under human control or that human control is needed);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

Spencer is silent but ZHU et al. teaches “…in order to signal handover of the driving task to the driver” (see abstract and FIG. 3 where the touching of electrode 303 and 302 transitions from autonomous to manual mode; see paragraph 36-37).


Spencer is silent but ZHU et al. teaches “7.    The driving system according to claim 1, wherein the driving system is further configured to:
establish whether the driver touches the steering wheel at a left hand region of the steering wheel and/or at a right hand region of the steering wheel, and” (see abstract and FIG. 3 where the touching of electrode 303 and 302 transitions from autonomous to manual mode)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of ZHU to indicate with the first and the second electrodes that a user is touching or contacting the electrodes and that the 

Spencer is silent but Lisseman teaches “…react thereto by stopping or altering the marking of the two marking regions in order to signal handover of the driving task to the driver. (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a and col. 16, lines 31-60 where the illumination is off when the warning passes);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 and in view of U.S. Patent No.: US20150123947A1 to Jubner et al. that was filed in  2012 (hereinafter “Jubner”) and in view of Manfred.  

    PNG
    media_image5.png
    758
    599
    media_image5.png
    Greyscale
Spencer is silent but Jubner et al. teaches “…8.    The driving system according to claim 1, wherein the driving system is further configured to:
establish whether the driver touches the steering wheel with his left hand, and to react thereto”(see claims 1-11)
Lisseman teaches “…by stopping or altering the marking of the left hand marking region, and(see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a and col. 16, lines 31-60 where the illumination is off when the warning passes);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

Spencer is silent but Jubner et al. teaches “…establish whether the driver touches the steering wheel with his right hand, (see claims 1-11)
Lisseman teaches “…and to react thereto by stopping or altering the marking of the right hand marking region, (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a and col. 16, lines 31-60 where the illumination is off when the warning passes);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

wherein taking over of the driving task requires the steering wheel to be touched with both hands.  (see paragraph 83-85)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of JUBNER since JUBNER teaches that the vehicle can include a steering wheel with light based proximity sensors. See claim 1.  The light based proximity sensors can indicate not just both hands but more incremental touching or motions of a user’s hands.  For example, a small object tap, a glide gesture a touch and hold gesture and a larger object tap or grab gesture on either side of the steering wheel. See claim 1-11.  This can indicate a small tap or both hands on the steering wheel and that the user is ready to take over driving.   See paragraph 83-87 and claims 1-12. 
Claim 9 is cancelled. 
Spencer is silent but Jubner et al. teaches “…9.    The driving system according to claim 8, wherein the driving system is further configured to:
establish that the driver, after touching the steering wheel with his left or right hand, has finished touching the steering wheel with his hand, and(see paragraph 42, claims 1-11 and p. 83-85)”
Liesseman teaches “..react thereto by revoking the circumstance that the marking of the marking region associated with the hand has been stopped  (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a and col. 16, lines 31-60 where the illumination is off when the warning passes);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and there is no surprise when the vehicle transitions from autonomous to manual mode. See col. 20, line 1 to col. 21, line 60 of Lisseman. 

 “….or has been altered. (see paragraph 42, 83-85)”;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of JUBNER since JUBNER teaches that the vehicle can include a steering wheel with light based proximity sensors. See claim 1.  The light based proximity sensors can indicate not just both hands but more incremental touching or motions of a user’s hands.  For example, a small object tap, a glide gesture a touch and hold gesture and a larger object tap or grab gesture on either side of the steering wheel. See claim 1-11.  This can indicate a small tap or both hands on the steering wheel and that the user is ready to take over driving.   See paragraph 83-87 and claims 1-12. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 and in view of U.S. Patent No.: 10780908 B2 to Gardner et al. that was filed in  2015 (hereinafter “Gardner”) and in view of Jubner and in view of Manfred.  

Spencer is silent but Gardner et al. teaches “…10.    The driving system according to claim 4, wherein
the light emitting band structure is capable of emitting light in an emitted light color of length(see col. 4, lines 55-65 where the lights can on the light bar system include different colors;) 
    PNG
    media_image6.png
    587
    851
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of 

Spencer is silent but Jubner et al. teaches “… alterable depending on actuation and comprises a left hand and a right hand portion, and 
wherein the driving system is further configured to:
control the steering wheel display such that during automated driving the light emitting band structure glows over an initial length,” (see paragraph 83-85)”;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of JUBNER since JUBNER teaches that the 

Spencer is silent but Lisseman teaches “…establish that the vehicle has approached an end of automated driving lying ahead such that a second proximity condition is satisfied, and (see FIG. 14, block 1402 and a signal is provided via a warning to the light LEDS 102)
react thereto by controlling the steering wheel display such that a progressively decreasing distance from the end of automated driving results in the left hand and the right
hand portion of the light emitting band structure each glowing with progressively decreasing length, wherein (see col. 20, line 34-col. 21, line 
illumination decreases starting from an upper and/or lower region of the light emitting band structure, (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a and col. 16, lines 31-60 where the illumination is off when the warning passes);
the length is reduced to a defined minimum length, and
the light emitting region of minimum length of the left hand and the right hand portion corresponds in each case to the left hand and the right hand marking region”.  (see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 and in view of Manfred.  
    PNG
    media_image1.png
    891
    748
    media_image1.png
    Greyscale


 11. A method for marking regions on the steering wheel within a framework of a request for a driver to take over a driving task from a driving system for automated driving with at least automated transverse guidance, the method comprising the steps of: 
    PNG
    media_image3.png
    853
    1162
    media_image3.png
    Greyscale

establishing during automated driving that the vehicle has approached an end of automated driving lying ahead such that a specific proximity condition is satisfied, and :” (see col. 20, line 34-col. 21, line 30)
 “….reacting thereto by controlling an indicator for marking regions on the steering wheel such that a left hand and a right hand marking region are marked on the steering wheel, so that the driver positions his hands on the marked regions (see FIG. 6a to 6b where the indicator can provide a warning on the steering wheel of the risk that there is a second vehicle in the blind spot and then will provide a lighting configuration of sequenced lights in FIG. 6b) 
Spencer is silent but Lisseman teaches “…on the steering wheel for taking over the driving task”…(see col. 20, line 34-col. 21, line 30; see FIG. 6a to 6d where the left and right hand sides are indicated as 116b and 116a);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of Spencer and the teachings of Lisseman to indicate with the LEDs on the steering wheel that are on the left and right hand side that the autonomous mode is ending with a warning.  This can provide a clearly and apparent indication to the driver to hold the steering wheel as the vehicle is in manual mode shortly. This provides an improved safety configuration and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Spencer with the teachings of Manfred since Manfred teaches that when the steering wheel is in the ready state for a driver assistance control (autonomous driving) the steering wheel ring that is on the left and right sides (partial ring in paragraph 24) turns to yellow or orange.  See paragraph 21.  When the steering wheel was previously touched but is now not affected, then the color is green to indicate that the activate state is occurring of the driver assistance. See paragraph 22.   However, when it changes to red then this indicates that the state is activated to a deactivated state and the vehicle operator must take control of the driving.  See paragraph 24. In this preferred embodiment, the lateral guidance switches off automatically at a certain speed, in particular after a stop-and-go traffic situation has ended. This makes the system very intuitive and easy to use for the driver. See paragraph 14. This provides an elegant solution to indicate the driver assistance is on or off or if it is about to be taken off.  See claims 1-14 and paragraph 15-24 of Manfred.
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 (US 10,696,217 B2) and in view of German Patent Pub. No.: DE102007052258B4 to Manfred that was filed in 2007.  
Manfred teaches “…12. (New) The driving system according to claim 1, wherein taking over of the driving task further requires detection of an additional condition. (see paragraph 23)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Spencer with the teachings of Manfred since Manfred teaches that when the steering wheel is in the ready state for a driver assistance control (autonomous driving) the steering wheel ring that is on the left and right sides (partial ring in paragraph 24) turns to yellow or orange.  See paragraph 21.  When the steering wheel was previously touched but is now not affected, then the color is green to indicate that the activate state is occurring of the driver assistance. See paragraph 22.   However, when it changes to red then this indicates that the state is activated to a deactivated state and the vehicle operator must take control of the driving.  See paragraph 24. In this preferred embodiment, the lateral guidance switches off automatically at a certain speed, in particular after a stop-and-
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190016383A1 to Spencer et al. that was filed in 2016 (hereinafter “Spencer”) and in view of U.S. Patent Application Pub. No.: US20180208111A1 to Lisseman that was filed in 1-4-2017 which is prior to the effective filing date of 5-23-2017 (US 10,696,217 B2) and in view of German Patent Pub. No.: DE102007052258B4 to Manfred that was filed in 2007.  
 
Manfred teaches 14. (New) The method according to claim 11, wherein taking over of the driving task further requires detection of an additional condition”. (See paragraph 23)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Spencer with the teachings of Manfred since Manfred teaches that when the steering wheel is in the ready state for a driver assistance control (autonomous driving) the steering wheel ring that is on the left and right sides (partial ring in paragraph 24) turns to yellow or orange.  See paragraph 21.  When the steering wheel was previously touched but is now 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.